Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

Souther District of New York

FILED
U.S. BANKRUPTCY COURT

Case number (it known): Chapter you are fiting under:

O) Chapter 7
chapter 14 29 AUG 19 A GUS
Chapter 13 LI Check if this is an

S.D. OF ahafiged filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 4247

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, If a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Identify Yourself

4. Your full name

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your
government-issued picture ROWAYDA

 

 

 

identification (for example, First name First name
your driver's license or

passport). Middle name Middie name
Bring your picture AL RASHEED

identification to your meeting — Last name Last name
with the trustee.

Suffix (Sr., Jr., [1 ffl) Suffix (Sr., Jr., li, Wl)

 

2. All other names you
have used in the last 8

 

 

 

 

 

 

First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name

 

3. Only the last 4 digits of

(ITIN)

 

your Social Security mx - xK-_ 3 _ 5 9 3 XK XK
number or federal OR OR

Individual Taxpayer

Identification number 9x - xx -_ 9x - xx

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
 

 

 

Debtor 1 ROWAY DA AL RAS H E ED Case number (if known),
First Name Middle Name Last Nema
About Debter 1: About Debtor 2 (Spouse Only in a Joint Case):

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

Mi | have not used any business names or EINs.

L) | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN”

Business name

EN

EN”

 

5. Where you live

3246 Giles Place

If Debtor 2 lives at a different address:

 

 

 

 

 

Number Street Number Street
Bronx NY 10463

City State ZIP Code City State ZIP Cade
Bronx

County _ County

If your mailing address is different from the one
above, fill it In here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2's mailing address Is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Cade City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

 

wi Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(1 | have another reason. Explain,
(See 28 U.S.C. § 1408.)

 

 

 

 

C2) Over the last 180 days before filing this petition,
| have lived In this district longer than in any
other district.

(1 | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy

page 2

 
Debtor 4

ROWAYDA

First Nome:

Middle Name

AL RASHEED

Last Namo

Case number (if mown)

| Pat 2 | Tell the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

QC) Chapter 7

UL) Chapter 11
QC) Chapter 12
4 Chapter 13

 

How you will pay the fee

W I will pay the entire fee when ! file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

UI need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

C) I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

 

a. Have you filed for W No
bankruptcy within the
last 8 years? Cl Yes. District When Case number
MM/ DDI YYYY
District When Case number
MM / DD IYYYY
District When Case number
MM / 00 /YYYY
10. Are any bankruptcy No
cases pending or being
filed by a spouse who is Q Yes. Osbtor Relationship to you
not filing this case with District When Case number, if known,
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
11. Do you rent your WI No. Go toline 12.
residence? C1 Yes. Has your landlord obtained an eviction judgment against you?

OC) No. Go to fine 12.

C) Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
First Nema Middle Name Last Name

Debtor 1 ROWAY DA AL RAS H E E D Case number (# known)

ar Report About Any Businesses You Own as a Sole Proprietor

 

12, Are youa sole proprietor (] No. Goto Part 4.
of any full- or part-time
business? C] Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or Number Sueat

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Coda

Check the appropriate box to describe your business:

QC) Health Care Business (as defined in 11 U.S.C. § 101(27A))
U Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(1) Stockbroker (as defined in 11 U.S.C. § 101(53A))

(2 Commodity Broker (as defined in 11 U.S.C. § 101(6))

C1 None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a smal! business debtor so that it
Chapter 11 of the can set appropriate deadiines. |f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a smail business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1}(B).

debtor? wi
No. tam not filing under Chapter 11.
For a definition of smaif 9 P
business debtor, see (No. 1am filing under Chapter 11, but | am NOT a smail business debtor according to the definition in
11 U.S.C. § 101 (51D). the Bankruptcy Code.

QO Yes. 1 am fiting under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

part a: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14.Do youownorhave any {No
property that poses or is

 

alleged to pose a threat QO) Yes. What is the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs Ifimmediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or 2 building
thaf needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Debtor 1 ROWAYDA

First Name Middle Name

Explain Your Efforts to Receive a Briefing About Credit Counseling

AL RASHEED

Last Name

Case number (4 own),

 

16. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

 

About Debtor 1:

You must check one:

(Cd | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(1 | received a briefing from an approved credit

counseling agency within the 180 days before I
filed this bankruptcy petition, but | do not have a
certificate of completion. ,

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

wt certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you fited for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QO 1am not required to receive a briefing about

credit counseling because of:

(J Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
tational decisions about finances.

C] Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

QO) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

OI receiveda briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Cl t received a briefing from an approved credit

counseling agency within the 180 days before !
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,

you MUST file a copy of the certificate and payment
plan, if any.

O11 certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after ! made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is timited to a maximum of 15
days.

C) 1am not required to receive a briefing about

credit counseling because of:

QO Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances,

Q) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

Q) Active duty. | am currently on active military
duty in a mititary combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy page §

 
ROWAYDA

Debtor 1

First Nome. Middle Name

AL RASHEED

Last Name

Case number (7 known),

Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

D1 No. Go to fine 16b.
Yes, Go to line 17.

16b, Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C1 No. Go to line 16c.
UO) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17, Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

{Z.No. | am not filing under Chapter 7. Go to line 18,

Q) Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

estimate your assets to
be worth?

4 $50,001-$100,000
(2 $100,001-$500,000
CY $500,001-$1 million

C $10,000,001-$50 million
Q) $50,000,001-$100 million
Q) $100,000,001-$500 million

excluded and O Ne
administrative expenses
are paid that funds will be U1 Yes
available for distribution
to unsecured creditors?
18. How many creditorsdo 1-49 C) 1,000-5,000 CL] 25,001-50,000
you estimate that you (] 50-99 CO) 5,001-10,000 O) 50,001-100,000
owe? QO) 100-199 C1 10,001-25,000 Q) More than 100,000
QO) 200-999
19. How much do you 1 $0-$50,000 QO} $1,000,001-$10 million QO) $500,000,001-$1 billion

C1 31,000,000,001-$10 billion
C] $10,000,000,001-$50 billion
C2] More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

Sign Below

For you

 

C) $0-$50,000

O) $50,001-$100,000
CJ $100,001-$500,000
i $500,001-81 million

CI $1,000,001-$10 mittion

2 $10,000,001-$50 million
C2) $50,000,001-$100 million
CI $100,000,001-$500 million

C} $500,000,001-$1 billion

() $1,000,000,001-$10 billion
(2 $10,000,000,001-$50 billion
LJ More than $50 billion

| have examined this petition, and | declare under penatty of perjury that the information provided is true and

correct.

lf | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. ! understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and I.did not pay or agree to pay someone who Is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy cage can result In fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S. §§ 152, 1

  

Signature of Debtor 1
Executed on 08/16/2019

1, 1519, and 3571.

x

Signature of Debtor 2

Executed on —
MM / DD fYYYY

MM / DD /YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 6

 
Debtor 1 ROWAY DA

First Nama Middic Nama

AL RASHEED Case number (i known),

 

Last Nemo

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

 

 

Official Form 104

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules, If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

Oi No
A Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

O No

Wd Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

J No

Ct Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attony may cause me to lose my rights or property if | do not properly handle the case.

 

 

 

 

 

x
Signature of Debtor 1 . Signature of Debtor 2
Date 08/16/2019 Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone (648) 498-5145 Cell phone
Email address Rowydadds@yahoo.com Email address

 

 

Voluntary Petition for Individuals Filing for Bankruptcy . page 8

 
Fill in this information to identify your case:

Debtor 4 ROWAYDA AL RASHEED

First Name Middia Neme Last Name

Debtor 2
{Spouse, if filing) First Name Middle Neme LastName

 

United States Bankruptcy Court for the: Southem District of New York

Case number . soe
(if known} C) Check if this is an

amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12116

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
LI No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
wi Yes. Fill in all of the information below.

List All Secured Claims
‘Column A =

2. List all secured claims. Ifa creditor has more than one secured claim, list the creditor separately A
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.

    
 
 
  

Column 8.

 
 

 

 

 

 

As much as possible, list the claims In alphabetical order according to the creditor's name. value of ‘claim
[2.4] DEUTSCHE BANK Describe the property that secures the claim: g 500,000.00 , 300,000.00 5
Creditors Name
c/o Petroff Amshen 3246 Giles Place, Bronx NY 10463
Number Street

 

 

 

1795 CONEY IS. AVE, 3RD FL. As of the date you file, the claim is: Check all that apply.
wf Contingent

 

 

BROOKLYN NY 11230 Q Uniliquidated
City State ZIP Code Q) cisputea
Who owes the debt? Check one. Nature of lien. Check all that apply.
W Debtor 1 only Gd An agreement you made (such as mortgage or secured
Cl) debtor 2 only car loan)
O) bebtor 1 and Debtor 2 only Q Statutory lien (such as tax fien, mechanic's tien)
(CJ Atleast one of the debtors and another U1 Judgment lien from a lawsuit

CI other (including a right to offset)
OC) Check if this claim relates to a

community debt

 

 

 

 

 

Date debt was incurred Last 4 digits ofaccountnumber_ =
| 2.2} Describe the property that secures the claim: $ $. $.
Creditor's Name
Number Street

 

 

 

As of the date you file, the claim is: Check ail that apply.
Q) Contingent

 

 

C) unliquidated
City State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1 Debtor 1 only ) An agreement you made (such as mortgage or secured
C2 Debtor 2 only car loan)
© Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
1 Atleast one of the debtors and another O) Judgment lien from a lawsuit

O other (including a right to offset)
OQ) Check if this claim relates to a

community debt
Date debt was Incurred Last 4 digits of account number _

Add the dollar value of your entries In Column A on this page. Write that number here: 500,000.00

 

 

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1of 1_
 

 

‘SSASVO CALV TAA AO «Vs» PINGAHOS
NI GALSIT OSTY SVAA HOIHAA CALYAdMOUd TVAU,) «Vs, TINGAHOS $.YOLAIG NI GALSTT ALWAIONd TVAA

 

s(adoqy ALON 9} 42fo¥) CALV IA AUV SUSVOD HOVHM NI WaANNVAL

(092 ‘passtusip ‘pouiyuos ‘asivqpsip SuyleMe/pasreyosiq)
*aSVO CALVTAY AO SALV.LS INTWUND

 

 

*Buysojd yo 938] [pasoj2 fr] (ON/SUA) ‘ONIGNAd TILLS ASVD

 

‘NOISIAICG/LORILSICA ‘aDane “ON FSVO “T

 

 

*SUSVO CALV Tada AO «V» TTNGAHOS
NI GALSI'T OSTV SVM HOIHM (ALYAOUd TVA) «Vs AINGAHDS SUOLAAC NI GALSYT ALUAMOUd TWIa

 

2(e00qn ZION % 4afou) CALV1ATA TAV SASVO HOWHAA NI YANNVIA

(39 ‘passtulsip ‘pouLiyuos Ssle_osip SUNIEME/Pas1eysiq)

 

<USVD CALV 1a AO SALVLS LNAWUND

 

:Bulsoys Jo ajyeg /pasoja fy] :(ON/STA) ‘ONIGNd ‘TIELS ASVD

 

:NOISIAIC/LORILSIA ‘adanr “ON ASVD ‘T
‘ONIANAd NAAT SVH YO OQNIGNAd SI {S)aASVD GULVTTY ONIMOTION FHL O

“WALL ANV LY DNIGNAd Nddd SVH YO ONIGNGd SI ASVOD GALV TIA ON W

((e) 1s § O'S" LI Jepun oye1s9 Jayjoue yo Ayradoid ay) ul papnyoul

SI JO sem yey Apiodoad ul ysosajur ue ‘pey saseD poye[oyy oY) JO JoIpla Jo JUAUIAOUSUIUIOD oY} JO SEP OY] UTM 10 ‘aaRyY (ITA) 10
‘sioujed jeloued UOUTWIOD s10UL JO su areYys Yor sdiysiouyled are (1A) ‘siouyred pesoues syt Jo oJ0W! Jo ouo pue dryssouyred & ore (A)
‘diyssouzred oules oq} ul syouped jeroues ore (At) (Z)IOL § ‘O'S’ TI Ul paulep se ‘soyerpiyye aue (111) ‘sasnods-xa 10 sasnods aie (11)
fSUIES SU} are (1) :saseo YONS Ul SIOPQep ou} pure ‘UONTed Mou au) Jo Burpy ety sloyoq siesA JYSIO UUM OUT Aue ye Suipued sem

9S¥O JolIwS 94) JI Z-ELOL UAT “A'N'C'A PUR I-EL01 UAT AN’ Ca JO sesodind Joy ,,sased paye[ay,, peuaap aq [JeYs sase> :|. LONI

:Jol]oq pue UOTEULIOJUI ‘Aspo]MOUY jS9q S_JouOTIEd 9} 0} ‘sases poye[ayy BUIWIBDUOD
BMSO[OSIp SULMOTIO} 9} sayeu Aqoioy (1auNued Joyo Aue 30) 10j}GQ9p 9) ‘(Q)Z-ELO1 BMY AodnyuRg [ROOT oO} JuUENsINg

 

“ON USVO GaagHSVU TV VGAVMOU (S)\WOLAAG

(q)Z-€L0T AIAN AO LAIOWDINVA
TVOOT OL LNVOSUNd INANALVLS

AOS S}ANOIST QoAu AAAAAR
SUOA MIN FO LORILSIC NAWLSVa
LYNOD ADLANIDINVA SALVLS CHTINA
[OVER]

DISCLOSURE OF RELATED CASES (cont'd)

3. CASE NO.: JUDGE: DISTRICT/DIVISION:
'
CASE STILL PENDING: (YES/NO): [If closed] Date of closing:

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

 

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

NOTE: Pursuant to 11 U.S.C, § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days
may not be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N):

 

CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to 0, ase now pending or pending at any
time, except as indicated elsewhere on this form.

 

 

Signature of Debtor’s Attorney i of Pro-se Debtor/Petitioner

3246 Giles Place
Mailing Address of Debtor/Petitioner

 

Bronx, NY 10463
City, State, Zip Code

Rowydadds@yahoo.com
Email] Address

 

 

646-498-5145
Area Code and Telephone Number

 

Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor
or any other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment
of a trustee or the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may
otherwise result.
UNITED STATES BANKRUPTCY COURT
s0THERN DISTRICT OF NEW YORK

 

In Re: Case No.

Rowayda Al Rasheed Chapter 13

Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

Dated: O¥ fiei9

Sau ashe

Debtor

 

 

Joint Debtor

s/
Attorney for Debtor

 

USBC-44 Rev. 11/15
Creditor List

DEUTSCHE BANK

c/o Petroff Amshen

1795 CONEY IS. AVE, 3RD FL.
BROOKLYN, NY 11230
